Exhibit 10.1

 

Execution Version

 

September 10, 2020

 

Tortoise Acquisition Corp. II
5100 W. 115th Place
Leawood, KS 66211

 

Re:   Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Tortoise Acquisition Corp. II, a Cayman Islands exempted company (the
“Company”), and Barclays Capital Inc. and Goldman Sachs & Co. LLC, as
representatives (the “Representatives”) of the several underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 34,500,000 of the Company’s units (including up to
4,500,000 units which may be purchased to cover over-allotments, if any) (the
“Units”), each comprised of one of the Company’s Class A ordinary shares, par
value $0.0001 per share (the “Class A Ordinary Shares”), and one-fourth of one
redeemable warrant (each whole warrant, a “Warrant”). Each Warrant entitles the
holder thereof to purchase one Class A Ordinary Share at a price of $11.50 per
share, subject to adjustment. The Units shall be sold in the Public Offering
pursuant to the registration statement on Form S-1 No. 333-248269 and prospectus
(the “Prospectus”) filed by the Company with the Securities and Exchange
Commission (the “Commission”) and the Company shall apply to have the Units
listed on the New York Stock Exchange. Certain capitalized terms used herein are
defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Tortoise Sponsor II LLC, a Cayman Islands limited liability
company (the “Sponsor”), TortoiseEcofin Borrower LLC, a Delaware limited
liability company (“TortoiseEcofin Borrower”), and each of the undersigned
individuals, each of whom is a member of the Company’s board of directors and/or
management team (each an “Insider” and, collectively, the “Insiders”), hereby
agree with the Company as follows:

 

1. The Sponsor and each Insider agree that if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall vote all Founder Shares and
any shares acquired by it, him or her in the Public Offering or the secondary
public market in favor of such proposed Business Combination.

 

2. The Sponsor and each Insider hereby agree that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or 27 months from the closing of the Public Offering if the
Company has executed a letter of intent, agreement in principal or definitive
agreement for a Business Combination within 24 months from the closing of the
Public Offering but has not completed the Business Combination within such
24-month period, or such later period approved by the Company’s shareholders in
accordance with the Company’s amended and restated memorandum and articles of
association, as may be amended from time to time (the “Memorandum and
Articles”), the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Class A Ordinary Shares sold as part of the Units in the Public Offering (the
“Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest not
previously released to the Company to pay its income taxes (less up to $100,000
of interest to pay dissolution expenses), divided by the number of then
outstanding Offering Shares, which redemption will completely extinguish the
Public Shareholders’ rights as shareholders (including the right to receive
further liquidation distributions, if any), subject to applicable law and (iii)
as promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining shareholders and the Company’s board of
directors, dissolve and liquidate, subject, in the case of clauses (ii) and
(iii), to the Company’s obligations under Cayman Islands law to provide for
claims of creditors and other requirements of applicable law. The Sponsor and
the Insiders agree to not propose any amendment to the Memorandum and Articles
that would affect the substance or timing of the Company’s obligation to redeem
100% of the Offering Shares if the Company does not complete a Business
Combination within 24 months (or 27 months, as applicable) from the closing of
the Public Offering, unless the Company provides its Public Shareholders with
the opportunity to redeem their Offering Shares upon approval of any such
amendment at a per share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account including interest earned on the funds held
in the Trust Account and not previously released to the Company to pay its
income taxes, divided by the number of then outstanding Offering Shares.

 



 

 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares. The Sponsor and each Insider hereby
further waives, with respect to any of the Ordinary Shares held by it, him or
her, any redemption rights it, he or she may have in connection with the
consummation of a Business Combination, including, without limitation, any such
rights available in the context of a shareholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
the Class A Ordinary Shares and in connection with a shareholder vote to amend
the Memorandum and Articles in a manner that would affect the substance or
timing of the Company’s obligation to redeem 100% of the Company’s public shares
if the Company has not consummated a Business Combination within 24 months (or
27 months, as applicable) from the closing of the Public Offering (although the
Sponsor, the Insiders and their respective affiliates shall be entitled to
redemption and liquidation rights with respect to any of the Ordinary Shares
(other than the Founder Shares) it or they hold if the Company fails to
consummate a Business Combination within 24 months (or 27 months, as applicable)
from the date of the closing of the Public Offering or such later date as may be
specified in an amendment to the Memorandum and Articles).

 

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned shall not,
without the prior written consent of Barclays Capital Inc. and Goldman Sachs &
Co. LLC, (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations of the Commission promulgated thereunder,
any Units, Class A Ordinary Shares, the Company’s Class B ordinary shares, par
value $0.0001 per share (the “Class B Ordinary Shares” and, together with the
Class A Ordinary Shares, the “Ordinary Shares”), Warrants or any securities
convertible into, or exercisable, or exchangeable for, Class A Ordinary Shares
owned by him, her or it; provided, however, that the foregoing shall not apply
to transfers to the Sponsor by the Insiders, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, Class A Ordinary Shares, Founder Shares,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, Class A Ordinary Shares owned by him, her or it, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). If the undersigned is an officer or director of
the Company, the undersigned further agrees that the forgoing restrictions shall
be equally applicable to any issuer-directed Units that the undersigned may
purchase in the Public Offering. Each of the Insiders, TortoiseEcofin Borrower
and the Sponsor acknowledges and agrees that, prior to the effective date of any
release or waiver of the restrictions set forth in this paragraph 3, the Company
shall announce the impending release or waiver by press release through a major
news service at least two business days before the effective date of the release
or waiver. Any release or waiver granted shall only be effective two business
days after the publication date of such press release. The provisions of this
paragraph will not apply if (A) the release or waiver is effected solely to
permit a transfer of securities that is not for consideration and (B) the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any officer, member or manager of
the Sponsor) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party (other than the Company’s
independent public accountants) for services rendered or products sold to the
Company or (ii) a prospective target business with which the Company has entered
into a letter of intent, confidentiality or other similar agreement or business
combination agreement (a “Target”); provided, however, that such indemnification
of the Company by the Sponsor shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered (other than the
Company’s independent public accountants) or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below the
lesser of (A) $10.00 per share of the Offering Shares and (B) the actual amount
per share of the Offering Shares held in the Trust Account due to reductions in
the value of the trust assets as of the date of the liquidation of the Trust
Account, in each case including interest earned on the funds held in the Trust
Account and not previously released to the Company to pay its income taxes, less
income taxes payable, except as to any claims by a third party or Target that
executed an agreement waiving claims against and all rights to seek access to
the Trust Account whether or not such agreement is enforceable. In the event
that any such executed waiver is deemed to be unenforceable against such third
party, the Sponsor shall not be responsible for any liability as a result of any
such third-party claims. Notwithstanding any of the foregoing, such
indemnification of the Company by the Sponsor shall not apply as to any claims
under the Company’s obligation to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act of 1933, as amended
(the “Securities Act”). The Sponsor shall have the right to defend against any
such claim with counsel of its choice reasonably satisfactory to the Company if,
within 15 days following written receipt of notice of the claim to the Sponsor,
the Sponsor notifies the Company in writing that it shall undertake such
defense.

 



2

 

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 4,500,000 Units (as described in the
Prospectus), the Sponsor agrees, upon the expiration or waiver of such option,
to forfeit, for cancellation at no cost, a number of Founder Shares equal to
1,125,000 multiplied by a fraction, (i) the numerator of which is 4,500,000
minus the number of Units purchased by the Underwriters upon the exercise of
their over-allotment option, and (ii) the denominator of which is 4,500,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriters so that the Founder Shares will represent
20.0% of the Company’s issued and outstanding Ordinary Shares after the Public
Offering. The Sponsor further agrees that to the extent that (a) the size of the
Public Offering is increased or decreased and (b) the Sponsor has either
purchased or sold Ordinary Shares or an adjustment to the number of Founder
Shares has been effected by way of a share sub-division, share dividend, reverse
share sub-division, contribution back to capital or otherwise, in each case in
connection with such increase or decrease in the size of the Public Offering,
then (A) the references to 4,500,000 in the numerator and denominator of the
formula in the first sentence of this paragraph shall be changed to a number
equal to 15.0% of the number of Class A Ordinary Shares included in the Units
issued in the Public Offering and (B) the reference to 1,125,000 in the formula
set forth in the first sentence of this paragraph shall be adjusted to such
number of Founder Shares that the Sponsor would have to collectively return to
the Company in order for all holders of Founder Shares to hold an aggregate of
20.0% of the Company’s issued and outstanding Ordinary Shares after the Public
Offering.

 

6. (a)  The Sponsor and each Insider hereby agree not to become an officer or
director of any other special purpose acquisition company, other than Tortoise
Acquisition Corp., a Delaware corporation, with a class of securities registered
under the Exchange Act until the Company has entered into a definitive agreement
with respect to a Business Combination or the Company has failed to complete a
Business Combination within 24 months (or 27 months, as applicable) after the
closing of the Public Offering.

 

(b) Each of the Sponsor, TortoiseEcofin Borrower and each Insider hereby agrees
and acknowledges that: (i) each of the Underwriters and the Company would be
irreparably injured in the event of a breach by the Sponsor of its obligations
under paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), and 7(d), by each Insider of his or
her obligations under paragraphs 1, 2, 3, 6(a), 7(a) and 7(d) or TortoiseEcofin
Borrower of its obligations under paragraphs 3, 7(b) and 7(d) of this Letter
Agreement, (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7. (a)  Subject to the exceptions set forth herein, the Sponsor and each Insider
agree not to transfer, assign or sell any Founder Shares or the Class A Ordinary
Shares issuable upon conversion of the Founder shares held by it, him or her
until the earlier of (i) one year after the date of the consummation of a
Business Combination and (ii) the earlier to occur of, subsequent to a Business
Combination, (A) the first date on which the last reported sale price of the
Class A Ordinary Shares equals or exceeds $12.00 per share (as adjusted for
share sub-divisions, share dividends, reorganizations, recapitalizations and the
like) for any 20 trading days within any 30 trading-day period commencing at
least 150 days after the consummation of a Business Combination and (B) the date
on which the Company consummates a subsequent liquidation, merger, share
exchange or other similar transaction which results in all of the Company’s
shareholders having the right to exchange their Class A Ordinary Shares for
cash, securities or other property (the “Lock-up”).

 



3

 

 

(b) Subject to the exceptions set forth herein, TortoiseEcofin Borrower agrees
not to transfer, assign or sell any Private Placement Warrants or Class A
Ordinary Shares underlying such warrants held by it until 30 days after the
completion of a Business Combination.

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
transfers of the Founder Shares, Private Placement Warrants and Class A Ordinary
Shares issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by TortoiseEcofin
Borrower, the Sponsor, any Insider or any of their permitted transferees, as
applicable (that have complied with any applicable requirements of this
paragraph 7(c)), are permitted (i) in the case of TortoiseEcofin Borrower, the
Sponsor, any Insider or any of their permitted transferees, to the Company’s
officers or directors, any affiliates or family members of any of the Company’s
officers or directors, the Sponsor, any members of the Sponsor or their
affiliates, any affiliates of the Sponsor, TortoiseEcofin Borrower or any of its
affiliates, or any members, officers, directors or employees of TortoiseEcofin
Borrower or its affiliates; (ii) in the case of an individual, by gift to
members of the individual’s immediate family or to a trust, the beneficiary of
which is a member of one of the individual’s immediate family, an affiliate of
such person or to a charitable organization; (iii) in the case of an individual,
by virtue of laws of descent and distribution upon death of the individual; (iv)
in the case of an individual, pursuant to a qualified domestic relations order;
(v) by virtue of the laws of the Cayman Islands or the State of Delaware, as
applicable, the Sponsor’s operating agreement upon dissolution of the Sponsor or
TortoiseEcofin Borrower’s operating agreement upon dissolution of TortoiseEcofin
Borrower; (vi) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the securities were originally purchased; (vii) in the event of the
Company’s liquidation prior to the completion of a Business Combination; or
(viii) in the event of completion of a liquidation, merger, share exchange or
other similar transaction which results in all of the Company’s shareholders
having the right to exchange their Class A Ordinary Shares for cash, securities
or other property subsequent to the completion of a Business Combination;
provided, however, that in the case of clauses (i) through (vi), these permitted
transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions.

 

(d) The Sponsor, TortoiseEcofin Borrower and the Insiders acknowledge and agree
that if, in order to consummate any Business Combination, the holders of Founder
Shares or Private Placement Warrants are required to contribute back to the
capital of the Company a portion of any such securities to be cancelled by the
Company or transfer any such securities to third parties, the Sponsor,
TortoiseEcofin Borrower and the Insiders will contribute back to the capital of
the Company or transfer to such third parties, at no cost, a proportionate
number of Founder Shares or Private Placement Warrants, as applicable, pro rata
with the other holders of Founder Shares or Private Placement Warrants, as
applicable.

 

8. Each Insider’s biographical information furnished to the Company and the
Representatives that is included in the Prospectus is true and accurate in all
respects and does not omit any material information with respect to such
Insider’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act. Each Insider’s questionnaire furnished to the Company and the
Representatives including any such information that is included in the
Prospectus is true and accurate in all respects. Each Insider represents and
warrants that: such Insider is not subject to or a respondent in any legal
action for, any injunction, cease-and-desist order or order or stipulation to
desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction; such Insider has never been convicted of, or
pleaded guilty to, any crime (i) involving fraud, (ii) relating to any financial
transaction or handling of funds of another person or (iii) pertaining to any
dealings in any securities and such Insider is not currently a defendant in any
such criminal proceeding; and none of the Sponsor or any such Insider has ever
been suspended or expelled from membership in any securities or commodities
exchange or association or had a securities or commodities license or
registration denied, suspended or revoked.

 

9. Except as disclosed in the Prospectus, none of the Sponsor, TortoiseEcofin
Borrower, the Insiders or their respective affiliates, shall receive any
finder’s fee, reimbursement, consulting fee, monies in respect of any repayment
of a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate the consummation of the Company’s initial
Business Combination (regardless of the type of transaction that it is).
However, such persons may receive the following payments, none of which will be
made from the proceeds held in the Trust Account prior to the completion of the
initial Business Combination: repayment of a loan of up to $600,000 made to the
Company by the Sponsor, pursuant to a Promissory Note dated July 29, 2020;
payment of an aggregate of $10,000 per month, to Tortoise Capital Advisors,
L.L.C., for office space, utilities, secretarial support and administrative
services, pursuant to an Administrative Services Agreement, dated September 10,
2020; reimbursement for any reasonable out-of-pocket expenses related to
identifying, investigating, negotiating and consummating an initial Business
Combination; and repayment of loans, if any, and on such terms as to be
determined by the Company from time to time, made by the Sponsor or an affiliate
of the Sponsor or certain of the Company’s officers and directors to finance
transaction costs in connection with an intended initial Business Combination,
provided, that, if the Company does not consummate an initial Business
Combination, a portion of the working capital held outside the Trust Account may
be used by the Company to repay such loaned amounts so long as no proceeds from
the Trust Account are used for such repayment. Up to $1,500,000 of such loans
may be convertible into warrants at a price of $1.50 per warrant at the option
of the lender. Such warrants shall be identical to the Private Placement
Warrants, including as to exercise price, exercisability and exercise period.

 



4

 

 

10. The Sponsor, TortoiseEcofin Borrower and each Insider has full right and
power, without violating any agreement to which it, he or she is bound
(including, without limitation, any non-competition or non-solicitation
agreement with any employer or former employer), to enter into this Letter
Agreement and, as applicable, to serve as a director on the board of directors
of the Company and each Insider hereby consents to being named in the Prospectus
as an officer and/or director of the Company, as applicable.

 

11. As used herein, (i) “Business Combination” shall mean a merger,
amalgamation, share exchange, asset acquisition, share purchase, reorganization
or similar business combination, involving the Company and one or more
businesses or entities; (ii) “Founder Shares” shall mean the Class B Ordinary
Shares held by the Sponsor, the Company’s independent directors and any other
holder prior to the consummation of the Public Offering; (iii) “Private
Placement Warrants” shall mean the warrants to purchase 5,333,333 Class A
Ordinary Shares (or 5,933,333 Class A Ordinary Shares if the Underwriters’
over-allotment option in connection with the Public Offering is exercised in
full), that TortoiseEcofin Borrower has agreed to purchase for an aggregate
purchase price of approximately $8,000,000 (or approximately $8,900,000 if the
Underwriters’ over-allotment option in connection with the Public Offering is
exercised in full), or $1.50 per warrant, in a private placement that shall
occur simultaneously with the consummation of the Public Offering; (iv) “Public
Shareholders” shall mean the holders of securities issued in the Public
Offering; and (v) “Trust Account” shall mean the trust fund into which a portion
of the net proceeds of the Public Offering shall be deposited.

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto. Each of the parties hereto hereby
acknowledges and agrees that each of Barclays Capital Inc. and Goldman Sachs &
Co. LLC, on behalf of the Underwriters, is a third-party beneficiary of this
Letter Agreement.

 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor, TortoiseEcofin Borrower, each Insider and each of their respective
successors, heirs and assigns and permitted transferees.

 

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of the
State of New York located in the City and County of New York, Borough of
Manhattan, and irrevocably submit to such jurisdiction and venue, which
jurisdiction and venue shall be exclusive and (ii) waive any objection to such
exclusive jurisdiction and venue or that such courts represent an inconvenient
forum.

 



5

 

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up or (ii) the liquidation of the Company; provided, however, that
this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by September 30, 2020, provided further
that paragraph 4 of this Letter Agreement shall survive such liquidation.

 

[Signature Page Follows]

 



6

 

 

  Sincerely,         TORTOISE SPONSOR II LLC         By: /s/ Vincent T. Cubbage
  Name: Vincent T. Cubbage   Title: Manager         TORTOISEECOFIN BORROWER LLC
        By: /s/ Michelle Johnston   Name: Michelle Johnston   Title: Chief
Financial Officer         INSIDERS:         /s/ Vincent T. Cubbage   Vincent T.
Cubbage         /s/ Stephen Pang   Stephen Pang         /s/ Juan J. Daboub  
Juan J. Daboub         /s/ Karin M. Leidel   Karin M. Leidel         /s/ Sidney
L. Tassin   Sidney L. Tassin         /s/ Steven C. Schnitzer   Steven C.
Schnitzer         /s/ Darrell Brock, Jr.   Darrell Brock, Jr.         /s/ Evan
Zimmer   Evan Zimmer

 

Acknowledged and Agreed:         TORTOISE ACQUISITION CORP. II         By: /s/
Vincent T. Cubbage   Name:  Vincent T. Cubbage   Title: Chief Executive Officer
 

 

[Signature Page to Letter Agreement]

 

 

 

 

